DETAILED ACTION

The Amendment filed by Applicant on 03/22/2021 is entered.

Claim 6 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/22/2021 have been fully considered and they are found persuasive.

The objection of claims 1 and 10 because of informalities is withdrawn.

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajellal et al., Functional Elastomers vis Sequential Selective Diene Co-polymerization/Hydrophophorylation Catalysis, Adv. Synth. Catal. 2008, 350 pages 431-438 (hereinafter “Ajellal”). Ajellal teaches a polymer comprising structural unit derived from greater than 95% 1,3,7-octatriene or a polymer comprising structural unit derived from isoprene and 1,3,7-octatriene wherein the Mw/Mn of 1.44 to 2.10 (before hydrophosphorylation) and Mw/Mn of 1.50 to 2.10 (after hydrophosphorylation). See Ajellal, Tables 2 & 3. Ajellal teaches a polymer comprising structural unit derived solely from 1,3,7-octatriene with a Mw/Mn of 2.06 (before hydrophosphorylation) and Mw/Mn of 1.78 (after hydrophosphorylation). See Ajellal, Table 3, Entry 14. Furthermore, Ajellal teaches a hydrophosphorylation step where a hydride atom is placed across a terminal C=C and since the current invention does not specific state what is meant by hydride, which can be defined loosely. See Ajellal, Scheme 3.

Claims 8 and 10-22 are allowable. The claims relate to methods using anionic polymerization techniques. Ajellal employs Ziegler-Natta/MAO polymerization technology.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0095359 A1; US 2019/0359754 A1; US 2019/0315899 A1; U.S. Patent No 4,229,549; U.S. Patent No. 3,939,131.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh